Citation Nr: 1414026	
Decision Date: 04/01/14    Archive Date: 04/11/14

DOCKET NO.  08-13 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been presented to reopen the claim of service connection for residuals of a fractured cervical spine with paralysis secondary to service-connected lumbosacral strain.

2.  Entitlement to service connection for residuals of a fractured cervical spine with paralysis, to include as secondary to service-connected lumbosacral strain.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Y. Curtis, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from February 1981 to June 1988.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision, dated February 2008, of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In March 2010, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the Veteran's file.

In May 2010, the Board remanded the case for further development, which has been completed.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

The issues of service connection for residuals of a fractured cervical spine with paralysis, to include as secondary to service-connected lumbosacral strain is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a Board decision in July 1999, the Board denied the claim of service connection for residuals of a fractured cervical spine, because the totality of the evidence did not establish that the Veteran's fractured cervical spine was caused by or aggravated by his service-connected lumbosacral strain.  The Board's decision is final by operation of law on the evidence then of record.

2.  The additional evidence submitted since the Board decision in July 1999, relates to an unestablished fact necessary to substantiate the claim.


CONCLUSION OF LAW

The criteria to reopen the claim of service connection for residuals of a fractured cervical spine with paralysis, to include as secondary to service-connected lumbosacral strain have been met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.

As the claim is reopened, VCAA compliance need not be further addressed.

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Procedural History

In a rating decision in January 1994, the RO denied the Veteran's original application for VA disability compensation, namely, service connection for residuals of a fractured spine, because the RO concluded that the condition was related to a car accident after service.  The Veteran then appealed the denial of the claim to the Board.  In a decision in July 1999, the Board found that the positive medical opinion supplied by the Veteran's chiropractor was unsubstantiated by medical records and that the preponderance of the medical evidence was against the Veteran's claim for service connection.  The Board's decision is final by operation of law on the evidence then of record.  38 C.F.R. § 3.104.


Evidence Previously Considered

The evidence of record and previously considered at the time of the Board decision in July 1999 consists of service treatment records, VA records, and a private medical opinion.

The service treatment records show that the Veteran was treated on several occasions for low back pain.  The diagnosis was lumbar muscle strain.  Service treatment records were negative for any injuries or complaints concerning the cervical spine.

After service, private chiropractic records from Mr. Philip Van Campen show that in June 1990, the Veteran complained of low back and neck pain.  Additional medical records from the Veteran's claim for Social Security Disability benefits reveal that the Veteran fractured his cervical spine with an apparent spinal cord injury during a motor vehicle accident in September 1990.  He underwent months of physical therapy.  His discharge diagnosis was C8 quadriplegia secondary to spinal cord injury.  In April 1993, Mr. Van Campen, the Veteran's chiropractor, opined that the Veteran's service related low back injury weakened his spinal musculature which allowed for a greater injury to occur during the motor vehicle accident.  He did not have an opportunity to review the Veteran's service treatment records and his opinion was based on a verbal medical history provided by the Veteran.

On VA examination in December 1993, a VA orthopedist opined that the Veteran's low back strain did not affect, in any way, the patient's cervical spine fracture.  He did not comment on whether the Veteran's spine or neck musculature had been compromised, but indicated that the idea that improved spine or neck musculature would have prevented the fracture is unsupported.

On VA examination in September 1998, a separate VA physician stated that he could not delineate what part of the Veteran's current problem may be referable to his history of low back strain because there was no MRI or other study that would help to identify if the lumbar spine pathology was a contributing factor. 

Current Claim to Reopen

In November 2007, the Veteran filed the current claim to reopen.

The reopening of a claim of service connection which has been previously and finally disallowed requires that new and material evidence be presented since the last final disallowance of the claim.  38 U.S.C.A. § 5108.

Whether or not the RO reopened a claim is not dispositive, as it is the Board's jurisdictional responsibility to consider whether it is proper for a claim to be reopened.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

As the Veteran's current claim to reopen was received in 2007, after the regulatory definition of new and material was last amended in August 2001, the current regulatory definition of new and material evidence applies.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The presumption of credibility is rebuttable when the evidentiary assertion is inherently incredible or when the fact asserted is beyond the competence of the person making the assertion.  King v. Brown, 5 Vet. App. 19, 21 (1993).

In determining whether the evidence is new and material, the specified basis for the last final disallowance must be considered.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).
Additional Evidence and Analysis

The additional evidence presented since the Board decision in July 1999 consists of lay evidence, namely, the Veteran's statements and testimony, and medical evidence, namely, the opinions of the Veteran's private chiropractor and VA physician.

Because the private medical evidence is sufficient to reopen the claim, the Board need not now address the lay evidence.

As for the medical evidence, in April 2009, Mr. Van Campen reiterated his opinion of April 1993 that the Veteran's spinal musculature was compromised prior to the motor vehicle accident resulting in the increased severity of the subsequent post-service related spinal injuries.  Unlike, the previous opinion which relied solely on the Veteran's verbal history, Mr. Van Campen stated that his updated opinion was based upon a review of the service treatment records.  He stated that the service treatment records revealed pre-existing lower back pain and spinal weakness.  Furthermore, he explained that spinal instability is a common sequela following a back injury that results in a loss of contractility and elastic instability in the muscle tissues.  He concluded that his previous opinion was justified and substantiated based on the evidence.  When the new opinion is reviewed in connection with the Veteran's complaints of neck pain three months prior to the motor vehicle accident, it relates to an unestablished fact necessary to substantiate the claim.

As the additional private medical evidence relates to an unestablished fact necessary to substantiate the claim, namely, evidence that a disability of the cervical spine is related to his service-connected lumbar spine disability, and as the lack of such evidence was the basis for the previous final denials of the claim, the evidence is new and material under 38 C.F.R. § 3.156.

For this reason, the claim of service connection for residuals of a fractured cervical spine with paralysis is reopened.


ORDER

As new and material evidence has been presented, the claim of service connection for residuals of a fractured cervical spine with paralysis is reopened and to this extent only the appeal is granted.

REMAND

On the reopened claim of service connection, the record contains conflicting medical opinions on whether there is a relationship between the residuals of a fractured cervical spine with paralysis and the Veteran's service-connected lumbosacral strain.

As the medical evidence of record is insufficient to decide the claim, further development under the duty to assist is needed

Accordingly, the case is REMANDED for the following action:

1. Arrange to have the Veteran's file reviewed by a VA physician, who has not previously evaluated the Veteran, to determine:

Whether it is at least as likely as not (probability of 50 percent) that the residuals of fractured cervical spine were caused by or aggravated by service-connected lumbosacral strain.

The term "aggravation" means a permanent increase in the claimed disability; that is, an irreversible worsening of the condition beyond the normal clinical course and character of the condition due to the service-connected disability as contrasted to a temporary worsening of symptoms.




In formulating the opinion, the VA examiner is asked to comment on the clinical significance of the Veteran's complaints of neck pain in June 1990 prior to the motor vehicle accident.

2.  After the development is completed, adjudicate the claim.  If the benefit is denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


